I cannot agree to the holding that petitioner, Mary Vann, was informed against as a principal. She was informed against as "accessory before the fact to the crime of attempt to commit murder in the first degree" as "a substantive felony," under section 7111 of Comp. Gen. Laws. I think it is important that the well settled distinctions between principals in the first degree, principals in the second degree and accessories before the fact, should be preserved. See Neumann v. State, 116 Fla. 98,156 So. 237. Nor can I concur in the conclusion reached that the petition for habeas corpus should be denied. I still retain the views expressed by me in my dissenting opinion in the case of Mary Vann v. State, 131 Fla. 688, 170 So. 768, when this case was before the court on writ of error. The facts stated therein are substantiated by the record now before us.
                        ON PETITION FOR REHEARING